Case 5:20-cv-01724-DMG-SHK Document 38 Filed 04/07/21 Page 1 of 3 Page ID #:443



   1   Ronald W. Hopkins (Bar No. 100895)
       Christian J. Gascou (Bar No. 209957)
   2   James C. Castle (Bar No.235551)
       GASCOU HOPKINS LLP
   3   9696 Culver Boulevard, Suite 302
       Culver City, California 90232
   4   Telephone: (310) 785-9116
       Facsimile: (310) 785-9149
   5   rhopkins@gascouhopkins.com
       cgascou@gascouhopkins.com
   6   jcastle@gascouhopkins.com
   7   Attorneys for Defendant
       Hudson Insurance Company
   8
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11                                 WESTERN DIVISION
  12
       AMBER PARINAS,                         CASE NO. 5:20-CV-01724 DMG
  13                                          (SHKx)
                        Plaintiff,
  14      vs.                                 Honorable Dolly M. Gee
  15   NACHO’S AUTO SALES, an entity          DEFENDANT HUDSON
       of unknown origin; HUDSON              INSURANCE COMPANY’S
  16   INSURANCE COMPANY, a                   CORPORATE DISCLOSURE
       Delaware corporation; and DOES 1       STATEMENT
  17   through 10, inclusive,
  18                    Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
          HUDSON INSURANCE COMPANY’S CORPORATE DISCLOSURE STATEMENT
Case 5:20-cv-01724-DMG-SHK Document 38 Filed 04/07/21 Page 2 of 3 Page ID #:444



   1         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant
   2   Hudson Insurance Company (“Hudson”) submits that Hudson Insurance Company
   3   is a member of Hudson Insurance Group. Hudson Insurance Group is the U.S.
   4   Insurance Division of the Odyssey Group. Odyssey Group is wholly owned by
   5   Fairfax Financial Holdings Limited.
   6
   7   Dated: April 7, 2021                     By: GASCOU HOPKINS LLP
   8                                            _/s/Christian J. Gascou____
   9                                            Christian J. Gascou
                                                Attorneys for Defendant
  10                                            Hudson Insurance Company

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                      2
          HUDSON INSURANCE COMPANY’S CORPORATE DISCLOSURE STATEMENT
Case 5:20-cv-01724-DMG-SHK Document 38 Filed 04/07/21 Page 3 of 3 Page ID #:445



   1                              CERTIFICATE OF SERVICE
   2         I am a citizen of the United States and employed in the County of Los
   3   Angeles, California. I am over the age of eighteen years and not a party to the
   4   within action.   My business address is Gascou Hopkins LLP, 9696 Culver
   5   Boulevard Suite 302, Culver City, CA 90232.
   6         I am readily familiar with this firm's practice for collection and processing of
   7   documents for mailing. Said documents are deposited with the United States Postal
   8   Service on that same day in the ordinary course of business.
   9
  10         On April 7, 2021, I served the following document, entitled:
  11   DEFENDANT HUDSON INSURANCE COMPANY’S CORPORATE
       DISCLOSURE STATEMENT
  12
             on the parties to the within action by placing true and correct copies for
  13
       collection and mailing, according to ordinary business practices, addressed as
  14
       follows:
  15
  16                                     Brandon A. Block
                                  Law Offices of Brandon A. Block
  17                              9440 Santa Monica Blvd., Ste 301
  18                                  Beverly Hills CA 90210
                                        Counsel for Plaintiff
  19
  20
             I declare under penalty of perjury under the laws of the United States of
  21
       America that the foregoing is true and correct. Executed on April 7, 2021, at
  22
       Culver City, California.
  23
  24
  25
  26                              ___/s/Kristina Sumabat________
  27                                    Kristina Sumabat
  28
                                      3
          HUDSON INSURANCE COMPANY’S CORPORATE DISCLOSURE STATEMENT
